Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified copy of foreign application Br 10 2018 0724711 (through PCT BR 2019 000034), however the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet (the current application data sheet has no such claim).
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is presented after the time period set forth in 37 CFR 1.55, the claim may be accepted if the claim properly identifies the prior foreign application and is accompanied by a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority and the petition fee.

Drawings
The drawings are objected to because 6 is described as a sleeve (e.g. paragraph 19), but is pointing to the upper chamber (to the same thing as 31 is pointing to); and roller 2 and bearing 3 (paragraph 19) is confusing, since the rollers (2) appear to be the bearing, and the bearing 3 appears to be a housing.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between each of a servomotor, a pneumatic cylinder, a ball screw hydraulic pump, an oil reservoir; an upper check valve; an upper sensor; a hydraulic pressure accumulator; and a pressure sensor.
working in line on the same axial axis, with the objective of combining forces to increase the hydraulic pressure generated” is confusing. Since the servomotor and the pneumatic cylinder are part of the unit (line 3 and 4, respectively), it is inherent that activating either or both of the servomotor and the pneumatic cylinder would active the unit. Perhaps what is activated is a different part of the unit.
The bold section is confusing, since it is unclear what working on the same axis line is to mean. If this is meant to claim that the servomotor and the pneumatic cylinder have axes which are on a same axial axis, this should be claimed in the lines where these elements are originally claimed.
The underlined section is confusing, since there is no indication that either the servomotor or the pneumatic cylinder generate hydraulic pressure.
In claim 11 line 16 “the hydraulic pressure generated” has no antecedent basis.
In claim 11 line 16 “a ball screw supported on rollers mounted on a bearing’ IS confusing, since the disclosed rollers appear to be the bearing and the disclosed bearing appears to be a housing (see objection to the drawings).
In claim 12 line 16 “the hydraulic plunger, situated on the hydraulic sleeve” appears to be wrong, since the plunger (7) is inside of the sleeve (6), not on it.
In claim 13-20 are confusing, since they depend from either canceled claim 1, or canceled claims 7 or 8.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Yuda (5960693) in view of Jones (4856967). Yuda discloses a unit with combined .
Jones teaches, for a unit with combined pneumatic/servomotor action, having a pneumatic cylinder with a pneumatic plunger (240) and a rod (42, 250) activated jointly with a servomotor (60), through a screw drive (40) connected between the servomotor and the rod; that there is a high pressure hydraulic pump (10) with a hydraulic plunger (32) connected to the rod, and a hydraulic sleeve (20), and an upper hydraulic chamber (24), and the screw drive is a ball screw, for the purpose of increasing the life time of the ball screw due to less stress on them, since the high stress due to the high pressure pump is decreased by the use of the pneumatic cylinder (column 3 line 46-52).
Since Yuda doesn’t disclose a specific use of the unit with combined pneumatic/servomotor action and Jones does for a specific purpose, the purpose disclosed by Jones would have been recognized in the pertinent art of Yuda. It would have been obvious at the time the invention was made to one having ordinary skill in the art to include a high pressure hydraulic pump with a hydraulic plunger connected to the rod of Yuda, and with a hydraulic sleeve, and an upper hydraulic chamber, and make the screw drive of Yuda a ball screw, as taught by Jones, for the purpose of increasing the life time of the ball screw due to less stress on them, since the high stress due to the high pressure pump is decreased by the use of the pneumatic cylinder.
Official notice is taken that systems with hydraulic pumps include an oil reservoir; an upper check valve; an upper sensor; a hydraulic pressure accumulator; and a pressure sensor. Since the modified Yuda is a system with a hydraulic pump, it would have been obvious at the time the invention was made to one having ordinary skill in the art to include an oil reservoir; an upper check valve; an upper sensor; a hydraulic 
Official notice is taken that ball screw are supported on rollers mounted on (ie. as part of) a bearing. It would have been obvious at the time the invention was made to one having ordinary skill in the art to support the ball screw of the modified Yuda on rollers mounted on (i.e. as part of) a bearing, since one having ordinary skill in the art would have been able to carry out such a combination and the resulting combination would predictably work in the same manner. 
Yuda discloses that the ball screw is coupled directly on the rod of the pneumatic cylinder (part of claim 12) and the combination clearly indicates that they together displace the hydraulic plunger, situated on the hydraulic sleeve (rest of claim 12).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745